Case: 1:20-cv-04699 Document #: 11-3 Filed: 08/27/20 Page 1 of 6 PageID #:116




                          EXHIBIT 2
Order Regarding the Acquisition of Musical.ly by ByteDance Ltd | The ...   https://www.whitehouse.gov/presidential-actions/order-regarding-acquisi...
                     Case: 1:20-cv-04699 Document #: 11-3 Filed: 08/27/20 Page 2 of 6 PageID #:117




                                                                    ★ ★ ★




1 of 5                                                                                                                          8/23/2020, 1:03 AM
Order Regarding the Acquisition of Musical.ly by ByteDance Ltd | The ...   https://www.whitehouse.gov/presidential-actions/order-regarding-acquisi...
                     Case: 1:20-cv-04699 Document #: 11-3 Filed: 08/27/20 Page 3 of 6 PageID #:118




2 of 5                                                                                                                          8/23/2020, 1:03 AM
Order Regarding the Acquisition of Musical.ly by ByteDance Ltd | The ...   https://www.whitehouse.gov/presidential-actions/order-regarding-acquisi...
                     Case: 1:20-cv-04699 Document #: 11-3 Filed: 08/27/20 Page 4 of 6 PageID #:119




3 of 5                                                                                                                          8/23/2020, 1:03 AM
Order Regarding the Acquisition of Musical.ly by ByteDance Ltd | The ...   https://www.whitehouse.gov/presidential-actions/order-regarding-acquisi...
                     Case: 1:20-cv-04699 Document #: 11-3 Filed: 08/27/20 Page 5 of 6 PageID #:120




4 of 5                                                                                                                          8/23/2020, 1:03 AM
Order Regarding the Acquisition of Musical.ly by ByteDance Ltd | The ...   https://www.whitehouse.gov/presidential-actions/order-regarding-acquisi...
                     Case: 1:20-cv-04699 Document #: 11-3 Filed: 08/27/20 Page 6 of 6 PageID #:121




5 of 5                                                                                                                          8/23/2020, 1:03 AM
